NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        APR 15 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

PETER STROJNIK, Sr.,                             No. 19-55310

                 Plaintiff-Appellant,            D.C. No. 2:19-cv-00066-JLS-AGR

  v.
                                                 MEMORANDUM*
SINGPOLI GROUP, LLC, DBA DusitD2
Hotel Constance Pasadena,

                 Defendant-Appellee.

                    Appeal from the United States District Court
                        for the Central District of California
                    Josephine L. Staton, District Judge, Presiding

                              Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

       Peter Strojnik, Sr. appeals pro se from the district court’s order dismissing

for failure to comply with court orders his action alleging violations of the

Americans with Disabilities Act (“ADA”) and state law. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion a dismissal under


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Federal Rule of Civil Procedure 41(b). Ferdik v. Bonzelet, 963 F.2d 1258, 1260

(9th Cir. 1992). We affirm.

      The district court did not abuse its discretion by dismissing Strojnik’s action

with prejudice because despite two opportunities to comply with the court’s orders

to serve the ADA packet on the defendant, Strojnik failed to serve the ADA packet

on the defendant. See id. at 1260-63 (setting forth factors for determining whether

a pro se action should be dismissed under Rule 41(b) and requiring “a definite and

firm conviction” that the trial court “committed a clear error of judgment” in order

to overturn such a dismissal (citation and internal citation marks omitted)).

      AFFIRMED.




                                          2                                     19-55310